Title: Statement A: [Revenue of the United States and Appropriations Charged Thereon], 14 February 1793
From: Hamilton, Alexander
To: 


[A]
Statement of the Revenue of the United States and Appropriations Charged Thereon to the End of the Year 1792.
Dr.



Revenue

  Dollars Cts.


To
Amount of Duties on Imports and Tonnage and of Fines Penalties and Forfeitures from the commencement of the present Government to the 31st Decr. 1791.
}
6,534,263 84


“
Product of Duties on Spirits distilld within the United States for a half year ending the 31st of December 1791. as estimated
}
150,000.  


“
Product of Duties on Imports and Tonnage &ca. for the year 1792 heretofore estimated at
}
3,900,000  


“
Ditto on Spirits distilled within the United States for the same period as estimated
}
400,000  


“
Cash received into the Treasury from Fines Forfeitures & for Balances to the end of the year 1791
}
11.355 93


“
Ditto recd for Arms & Accoutrements sold, Fines & Penalties, Balances of Accounts settled in the year 1792 and on accot. of the first dividend declared by the Bank of the United States
}
21.860 87



Dollars
11,017.460. 64





Cr.


Date of Acts
Appropriations
  Dollars Cts.


1789



Augst.
20
By.
Appropriation for Indian Treaties
20.000  


Septr.
29
“
do. for sundry objects
639.000  


1790



Mar:
26
“
do. for support of Government
754,658 99


July
 1st.
“
do. Intercourse with Forn. Nations 90 & 91.
80,000.  


“
 “
“
do. do. for 1792
40,000  


“
 “
“
do. for the claim of John McCord
1.309 71


“
22nd.
“
do. for Indian Treaties
20.000  


Augst.
 4th
“
do. Intert. on the Debt Forn. & Domst: for 91.
2.060 861 40


“
 “
“
do. do. for 1792
2.849 194 73


“
 “
“
do. for the Cutter Establishment
10,000  


“
10
“
do. for Portland Lighthouse
1.500  


“
 “
“
do. for disabled Seamen
548 57


“
12
“
do. for sundry objects
233 219 97


“
 “
“

do. for reduction of the public debt being surplus of revenue for 1790}

1.374 656. 40


1791



Feb:
11
“
do. for sundry objects
740.232 60


Mar:
 3rd.
“
do. Recognition of the Treaty with Morocco
20,000  


“
 “
“
do. the protection of the Frontiers
312,686 20


“
 “
“
do. Officers of the Judicial Courts
4055 33


Decr:
23rd:
“
do. the support of Governmt. for 1792
1,059 222 81


1792.



April
 2nd:
“
do. for a Lighthouse on Baldhead
4,000  


“
 “
“
do. Mint Establishment
7 000  


“
13th.
“
do. Wilmington Grammar-School
2 553 64


May
 2nd:
“
do. for Protection of the Frontiers
673,500  


“
 8th.
“
do. for sundry objects
84,497 90


“
 “
“
do. for compensation to Colo. Gibson
1 000  


“
 “
“
do. the claim of John Brown Cutting
     2 000  






10 995.698 25




Surplus of Revenue above the appropriations to the end of the year 1792}

   21,762 39





Dollars
 11.017.460. 64



Treasury Department Febr. 14. 1793
Alexander Hamilton

